Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The Applicant’s reply filed on 12/1/21 is acknowledged. Claims 29-34, 38 and 40 are pending. Claims 29-34, 38, and 40 have been amended.  Claims 29-34, 38 and 39 are under consideration.

Objections Withdrawn
The objection to the Specification is withdrawn in view of the amended claim listing.

Rejections Withdrawn
The rejection of Claims 29-34, 38 and 40 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of the amended claim.
The rejections of Claims 29-34, 38 and 40 under 35 U.S.C. 103 as being unpatentable over Kay in view of Doan and Tanaka et al. are withdrawn in view of the amended claims. 

Rejections Maintained and New Grounds of Rejections

Information Disclosure Statement
Acknowledgement is made of Applicant’s information disclosure statements (IDS) submitted on 10/25/21 and 12/6/21. The submission is in compliance with the provisions of 37 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-34, 38 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites a composition consisting of 60.0-80.0% by weight of polyurethane acrylate oligomer, 10.0-15.0% by weight of 2-hydroxyethyl methacrylate (HEMA), 1.0-5.0% by weight of 1-hydroxycyclohexyl phenyl ketone, and 1.0-5.0% by weight of phenylbis(2,4,6- trimethylbenzoyl)phosphine oxide.  The ranges recited are not all possible without the addition of additional ingredients, or increasing the concentrations of the recited ingredients beyond the claimed ranges.  For example, if 60% polyurethane acrylate oligomer is selected, even using the maximum of the remaining ingredients, the composition will only comprise 85%.  It is unclear what the remaining 15% would be.  Claims 30-34, 38 and 39, are rejected as depending from and not clarifying indefinite claim 29. 


Response to Arguments
Applicant’s arguments, see pages 7-11, filed 12/2/21, with respect to claims 29-34, 38 and 39 have been fully considered and are persuasive.  The rejections have been withdrawn. 
However, the amendments resulted in a new ground of rejection under 112(b), as described supra. 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE P BABSON/            Primary Examiner, Art Unit 1619